In the Interest of M.D.J., M.D.J.         §      From the 69th District Court
and M.D.J.                                        Of Moore County

 07-06-00447-CV                           §      June 5, 2007

                                          §      Opinion by Chief Justice Quinn

                                    JUDGMENT

       Pursuant to the opinion of the Court dated June 5, 2007, it is ordered, adjudged

and decreed that this appeal be dismissed for want of jurisdiction.

       It is further ordered, adjudged and decreed that appellant Michael Jones pay all

costs occasioned by this appeal, for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                       oOo